DETAILED ACTION
Response to Amendment
The following is in response to the amendment of June 27, 2022.

Allowable Subject Matter
Claims 1-6, 8-17, and 19-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In a machine for wet manufacturing of tissue paper, the machine comprising in combination: 
a Yankee cylinder comprising a cylindrical side surface, rotating around an axis thereof;
a continuous flexible member comprising a first surface suitable to receive a layer of cellulose pulp comprising cellulose fibers and water, and a second surface opposite to the first surface; 
a guide suction roller around which the continuous flexible member is driven, wherein the second surface of the continuous flexible member is in contact with the guide suction roller, and wherein the guide suction roller is suitable to remove water from the layer of cellulose pulp through the continuous flexible member;
a blind-drilled press formed by a pressure roller around which the continuous flexible member is driven and the Yankee cylinder, wherein the pressure roller and the Yankee cylinder define a pressure nip inside which the continuous flexible member is pressed by means of the pressure roller against the cylindrical surface of the Yankee cylinder, and wherein the pressure roller is suitable to remove water from the layer of cellulose pulp through the continuous flexible member by dead holes surfacing on a cylindrical surface of the pressure roller, contacting the continuous flexible member;
and a heating device adapted to act on the continuous flexible member;
 the prior art does not disclose or suggest an arrangement wherein:
 in the area guided around the guide suction roller, the first surface of the continuous flexible member is spaced from the Yankee cylinder; 
 the blind-drilled press is arranged downstream of the guide suction roller with respect to a feeding direction of the layer of cellulose pulp; 
and the heating device is arranged downstream of the guide suction roller between the guide suction roller and the pressure roller of the blind-drilled press.

Claims 1-6, 8-17, and 22-23 are allowed for being directed to machines having at least the aforementioned features.  Claims 19-21 are allowed for being directed to a method for removing water from a layer of cellulose pulp using a machine having at least the aforementioned features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC HUG whose telephone number is (571)272-1192. The examiner can normally be reached Tu-Th 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric Hug/Primary Examiner, Art Unit 1748